Mr. Justice Thomas delivered the opinion of the court: Claimant’s cattle were tested for tuberculosis August 8, 1928. Six cows and a bull were found to be infected with the disease and were appraised and sold, the sale being made the 22nd day of August. One-third of the difference between the appraised value of the cattle and what they brought at the sale is $319.95. The Department of Agriculture refused to pay claimant because the record in its office showed the test was made July 22nd.and the sale was not made until August 23rd more than 30 days after the test. It is now conceded that an error was made in the department records and that the test was made on August 8th instead of July 22nd. The Attorney General concedes that if that be true claimant is entitled to an award. Claimant is therefore allowed an award of $319.95.